Exhibit 10.46

 

Loan Agreement

 

No. 8/0971/8200

 

between

 

Cadmus Journal Services, Inc.

 

(hereinafter the “Borrower”)

 

and

 

AKA

Ausfuhrkredit-Gesellschaft mbH,

Frankfurt am Main

 

(hereinafter “AKA”)

 

This Loan Agreement is being made available by AKA at the instigation of the
sponsoring

Bank and Arranger

 

Deutsche Bank AG

 

(hereinafter the “Bank”)



--------------------------------------------------------------------------------

Index

            Preamble             Article    1:      Definitions Article    2:
     Amount and Purpose of Loan Article    3:      Conditions Precedent Article
   4:      Disbursement Requirements Article    5:      Interest Periods Article
   6:      Interest Article    7:      Commitment Fee / Management Fee Article
   8:      Computation Article    9:      Repayment Article    10:     
Prepayment Article    11:      Payments Article    12:      Change of
Circumstances Article    13:      Taxes, Levies, Fees, Costs and Indemnification
Article    14:      Confidentiality Article    15:      Event Of Default Article
   16:      Representations, Warranties and Covenants Article    17:     
Financial Statements and Information Article    18:      Assignability Article
   19:      Legal Independence Article    20:      Notices Article    21:     
Severability / No Waiver / Waiver of Immunity Article    22:      Agent of
Service of Process Article    23:      Law and Jurisdiction Article    24:     
Number of Counterparts Annex    A:      Drawdown Certificate Annex    B:     
Legal Opinion Annex    C:      Certificate of Effectiveness Annex    D:     
Process Agent’s Confirmation Annex    E:      Starting Point Certificate Annex
   F:      Form of Guarantee Annex    G:      Certificate of Acknowledgement of
Assignment Annex    H:      Letter of Irrevocable Instructions for Disbursement
of Payments Annex    I:      Export Contract

 

Cadmus

  Page 2    



--------------------------------------------------------------------------------

Preamble

 

The Borrower and Heidelberg USA, Inc., 1000 Gutenberg Drive NW, Kennesaw, GA
30144, have entered into an Export Contract having a Total Contract Value of
United States-Dollar 11,517,764.00. Later on Heidelberg USA has assigned all
rights and obligations arising from the Export Contract to Heidelberger
Druckmaschinen AG, Heidelberg;

 

Pursuant to the provisions of the Export Contract, the Total Contract Value
shall be financed to 15% by a down payment by the Borrower and to 85% by the
Credit Portion.

 

Further the Borrower has agreed to pay all HERMES Premia for this Loan
Agreement. HERMES-Premia amounting to USD 280,000.00 as precalculated by AKA,
shall be financed to 100% by the Credit Portion.

 

Based on the foregoing, the parties have entered into the following agreement:

 

Article 1 — Definitions

 

In this Loan Agreement, unless the context requires otherwise:

 

“Adjusted Repayment Date”    shall have the meaning as set forth in Article 9
(2) hereof; “Advance”    shall mean an instalment disbursed by AKA to the
Borrower pursuant to the provisions of this Loan Agreement; “Banking Day”   
shall mean a day (other than a Saturday or Sunday) on which banks are generally
open for business in Frankfurt am Main, London and New York; “Credit Portion”   
shall mean up to one hundred per cent (100%) of the HERMES-Premia as
precalculated by AKA and up to eighty-five per cent (85%) of the Total Contract
Value, to be financed through a tied buyer’s credit; “Drawdown Certificate”   
shall mean a fully completed certificate substantially in the form set forth in
Annex A to this Loan Agreement, specifying the amount of the Advance to be made
hereunder, as being duly issued; “Event of Default”    shall have the meaning as
set forth in Article 15 hereof; “Export Contract”    shall mean the contracts
according to Annex I to this Agreement, entered into between Heidelberg USA,
Inc. and the Borrower concerning the supply of goods by the Exporter; “Exporter”
   shall mean Heidelberger Druckmaschinen Aktiengesellschaft, Heidelberg, a
corporation being registered under the laws of and having its corporate seat in
the Federal Republic of Germany; “First Repayment Date”    shall be      (i)   
the day falling six (6) months after the Starting Point if the Starting Point
precedes the Latest Date by at least six (6) months (unless AKA receives the
Starting Point Certificate identifying the Starting Point less than six (6)
months prior to the Latest Date and less than five (5) Banking Days prior the
final day of the then current Interest Period, in which case the First Repayment
Date shall be determined according to the following provision (ii)), and
otherwise

 

Cadmus

  Page 3    



--------------------------------------------------------------------------------

     (ii)    the Latest Date,      provided however, that if the First Repayment
Date as determined by one of the preceding provisions (i) or (ii) would fall on
a day which is not a Banking Day the First Repayment Date shall be the next
succeeding Banking Day; “Guarantee”    shall mean an unconditional and
irrevocable guarantee of payment issued by the Guarantor to AKA as beneficiary,
being substantially in the form as set forth in Annex F hereto; “Guarantor”   
shall mean Cadmus Communications Corporation, Richmond; “HERMES”    shall mean,
as the case may be, EULER-HERMES Kreditversicherungs-Aktiengesellschaft,
Hamburg, and/or PwC Deutsche Revision Aktiengesellschaft
Wirtschaftsprüfungsgesellschaft, each acting for and on behalf of the Federal
Republic of Germany; “HERMES-Cover”    shall mean the export credit cover
(Finanzkreditdeckung) provided by HERMES securing the repayment of up to
ninety-five per cent (95%) of the Loan granted hereunder and the payment of a
substantial part of the interest payable by the Borrower pursuant to the
provisions of this Loan Agreement; “HERMES-Premia”    shall mean all premiums,
costs and fees for HERMES-Cover “Interest Determination Date”    means the first
of two (2) Banking Days falling immediately prior to the first day of an
Interest Period, or for the purposes of determination of default interest or
lump sum Indemnification the day on which the rele-vant payment is due;
“Interest Period”    shall have the meaning as set forth in Article 5 hereof,
but for the pur-poses of Articles 6 (4) or 13 (5) shall mean a period of six (6)
months; “Latest Date”    shall mean 1 January 2007; “Legal Counsel”    shall
mean Troutman Sanders LLP; “LIBOR”    shall mean London Interbank Offered Rate,
being the percentage rate per annum equal to the quotation for the relevant
Interest Period which appears on the Telerate page 3750 (or equivalent successor
to such page published by Telerate) as of 11:00 a.m. London time on the Interest
Determination Date, or      (if no quotation is displayed for the relevant
Interest Period on the relevant Telerate screen), the percentage rate determined
by calculating the weighted average between the percentage rates quoted at or
about 11 00 a.m. London time on the Interest Determination Date on the relevant
Telerate screen with respect to the two interest periods coming closest to the
relevant Interest Period, or      (if no quotation is displayed at all on the
relevant Telerate screen), the arithmetical mean of the interest rates for loans
in US-Dollar which are

 

Cadmus

  Page 4    



--------------------------------------------------------------------------------

          offered to leading banks in London by the Reference Banks on the
Interest Determination Date for the relevant Interest Period,          
provided, that any percentage rate so determined shall be rounded upwards, if
necessary, to the nearest fourth decimal place; “Loan”         shall mean the
loan being made available to the Borrower hereunder and being equal to the
aggregate of all Advances outstanding from time to time during the term hereof;
“Loan Agreement”         shall mean this agreement; “Margin”         shall mean
0.45% (in words: zero point four five per cent) p.a.;
“Next Adjusted Re- payment Date”         shall have the meaning as set forth in
Article 9 (2) hereof; “Reference Banks”         shall mean each of Deutsche Bank
AG, Frankfurt/M, Dresdner Bank AG., Frankfurt/M and Commerzbank AG Frankfurt/M;
“Starting Point”         shall mean (i) the mean weighted delivery date of the
goods if separate items of equipment are to be supplied, (ii) the last essential
delivery date if complete sets of equipment are to be supplied, or (iii) the
date of readiness of operation of the equipment if erection and start-up works
are provided for by Export Contract; the applicable date as being determined by
AKA (such determination, subject to manifest error, being binding and
conclusive) or (if AKA is unable to determine such date) as being certified in
the Starting Point Certificate; “Starting Point Certificate”         shall mean
a certificate duly issued and being substantially in the form as set forth in
Annex E to this Loan Agreement; “Total Contract Value”         shall mean the
overall value of the goods supplied or services rendered by the Exporter
pursuant to the terms of the Export Contract; “Undrawn Balance”         shall
mean the difference between the Loan actually made and the maximum amount of the
Loan at any time.

 

Article 2 — Amount and Purpose of Loan

 

(1) AKA hereby grants to the Borrower a Loan up to the maximum amount of

 

                                                         US$ 10,070,099.40

 

(in words: United States-Dollar ten million seventy thousand ninety-nine 40/100)

 

The Loan consists of the following portions:

 

  a. loan portion A (“Loan Portion A”) of up to USD 9,790,099.40 (in words: USD
nine million seven hundred ninety thousand ninety-nine 40/100) for the exclusive
financing of the last 85% of the Total Contract Value,

 

  b. loan portion B (“Loan Portion B”) of up to USD 280,000.00 (in words: USD
two hundred eighty thousand) for the exclusive financing of 100% of the
estimated HERMES-Premia.

 

Cadmus

  Page 5    



--------------------------------------------------------------------------------

(2) The Borrower represents and warrants that with respect to the Loan it acts
on its own account exclusively.

 

Article 3 — Conditions Precedent

 

AKA shall have no obligation hereunder prior to the fulfillment of the following
requirements and/or the receipt of the following documents in form and substance
satisfactory to AKA:

 

a) HERMES has agreed to provide HERMES-Cover for the Loan;

 

b) a legal opinion from Legal Counsel substantially in the form of Annex B
hereto as well as certified copies of the documents on which the Legal Opinion
is essentially based;

 

c) (i) a copy of the Borrower’s relevant constitutional documents, the relevant
resolution of the Borrower’s board of directors, or an excerpt from the
Borrower’s corporate register, as applicable, identifying and authorising the
person signing and executing this Loan Agreement, (ii) a specimen signature of
such person, and (iii) a copy of such person’s valid passport; each of such
copies and/or documents being certified to be true and complete by the Borrower,
a local notary or other authority officially designated for such purpose under
local law;

 

d) an executed copy of the Export Contract;

 

e) a legally binding declaration substantially in accordance with Annex C hereto
confirming that the Export Contract became effective;

 

f) a declaration substantially in the form as set forth in Annex D hereto and
issued by the agent of service of process being appointed by the Borrower and
Guarantor pursuant to Article 22 hereof, accepting such appointment;

 

g) an Undertaking issued by the Exporter to AKA’s benefit in respect of certain
risks not insured by the Federal Republic of Germany under the HERMES-Cover;

 

h) a Guarantee of Payment Issued by the Guarantor to AKA’s benefit, irrevocably
and unconditionally undertaking to pay on first demand all and any amounts owed
by the Borrower to AKA pursuant to the terms of the Loan Agreement;

 

i) a Certificate of Acknowledgement of Assignment according to Annex G hereto.

 

Article 4 — Disbursement Requirements

 

(1) Loan Portion A

 

Upon compliance with the requirements set forth in Article 3, AKA will disburse
Loan Portion A in one or more Advances within five (5) Banking Days but not
earlier than at the disbursement dates stipulated in a completed and executed
copy of a Drawdown Certificate after receipt of such Drawdown Certificate issued
by the Exporter and confirmed by the Bank for deliveries evidenced in conformity
with a Letter of Irrevocable Instructions for Disbursement of Payments (Lol) in
form and substance as per Annex H hereto, if

 

  (a) the Advance drawn together with all other Advances then outstanding does
not exceed the maximum amount of the Loan, and

 

Cadmus

  Page 6    



--------------------------------------------------------------------------------

  (b) each additional Advance drawn within a single calendar month amounts to at
least US$ 300,000.00 (unless the amount of such Advance is equal to the Undrawn
Balance or AKA agrees to a corresponding request of the Exporter and the Bank),
and

 

  (c) AKA has received a statement of account issued by the Exporter’s bank
certifying the receipt of the Borrower’s down payment (being equal to 15 % of
the Total Contract Value) in full.

 

(2) Loan Portion B

 

AKA will disburse Loan Portion B in one or more Advances when the Hermes-Premia
be come due either together with disbursements under Loan Portion A or after the
first disbursement under Loan Portion A has been made.

 

(3) If after lapse of the First Repayment Date an Undrawn Balance remains AKA
may at any time refuse to make (further) Advances notwithstanding the receipt of
a Drawdown Certificate. In case the loan is not fully disbursed by such date AKA
may extend the disbursement period always provided that the approval of Hermes
can be obtained and no Event of Default has been occurred.

 

Article 5 — Interest Periods

 

(1) The period for which an Advance is outstanding shall be divided into
successive periods (each an “Interest Period”) each of which (other than the
first, which shall begin on the day the Advance is made) shall begin on the last
day of the preceding Interest Period.

 

(2) The duration of each Interest Period shall be six (6) months, provided that,

 

  a) the first Interest Period of the first Advance made shall end on the first
day after the disbursement of such Advance which falls six months or a multiple
thereof prior to the Latest Date, and

 

  b) if any Interest Period would otherwise extend beyond the first day of
another Interest Period such Interest Period shall end on the first day of the
other Interest Period, and

 

  c) if any Interest Period would otherwise extend beyond a repayment date
(including the First Repayment Date, the Adjusted Repayment Date and the Next
Adjusted Repayment Date) it shall end on such repayment date, and

 

  d) if any Interest Period would otherwise end on a day which is not a Banking
Day such interest Period shall extend to the next succeeding Banking Day.

 

Article 6 — Interest

 

(1) The Borrower shall pay Interest on the Loan in arrears on the last day of
any Interest Period.

 

(2) The rate of interest applicable to the Loan from time to time during an
Interest Period shall be the rate per annum which is the sum of the Margin and
the LIBOR applicable on the Interest Determination Date.

 

Cadmus

  Page 7    



--------------------------------------------------------------------------------

(3) AKA promptly notify the Borrower of each interest rate determined under this
Article. Such determination shall, save for manifest error, be conclusive and
binding on the Borrower.

 

(4) AKA shall, without further notice, be entitled to demand on repayment
instalments over-due default interest at a rate exceeding by two percentage
points (2.0%) the then current rate of interest as determined in accordance with
this Article, calculated from the due date until receipt of payment according to
Article 11 hereof. This default interest shall be paid without delay upon AKA’s
first demand.

 

(5) On the Borrower’s written request AKA shall on a best effort basis offer for
the Loan then outstanding a fixed rate of interest, provided that

 

  (a) the final Advance has been effected and the dates of the repayment stand
firm, and

 

  (b) AKA has received the Borrower’s request for a fixed interest rate not less
that ten (10) Banking Days prior to the beginning of an Interest Period, and

 

  (c) Funds corresponding to the Loan’s amount and residual lifetime are
available to AKA in the capital market.

 

The fixed rate quoted by AKA shall be the aggregate of the Margin and its
refinancing costs (expressed as a percentage rate). If AKA receives the
Borrower’s acceptance of such quoted fixed rate within the acceptance period
stipulated by it in its quotation, such fixed rate’s application to the Loan
shall commence on the first day of the next Interest Period and shall end as
determined by AKA in its quotation. For any period thereafter the rate of
interest shall continue to be determined in accordance with para. (2) above.

 

Article 7 — Commitment Fee / Management Fee

 

(1) The Borrower shall pay a commitment fee at a rate of 0.375% (in words: zero
point three seven five per cent) on the Undrawn Balance for the period from the
date of this Loan Agreement up to the date on which the Loan is disbursed in
full. Such commitment fee is payable in arrears and shall be calculated on any
last Banking Day of each of the first and the third calendar quarters.

 

(2) Within 30 days after the date, of this Loan Agreement the Borrower shall pay
a non-refundable management fee at a rate of 0.25% (in words: zero point two
five per cent) flat on the maximum amount of the Loan.

 

Article 8 - Computation

 

Interest, default interest, lump sum indemnification and commitment fee shall be
calculated on the basis of the actual number of calendar days elapsed and a
360-day year.

 

Article 9 - Repayment

 

(1) Save for the following para. (2) the Borrower shall repay the Loan in 16
equal, consecutive, semi-annual repayment installments, the first instalment
being due on the First Repayment Date. Amounts repaid in full or in part may not
be reborrowed.

 

Cadmus

  Page 8    



--------------------------------------------------------------------------------

(2) Without affecting anything else in this Article 9, if and when AKA receives
the Starting Point Certificate after the First Repayment Date and the Starting
Point Certificate identifies the Starting Point as being a day preceding the
Latest Date by more than six (6) months (i) the next upcoming repayment date
shall be adjusted to the Adjusted Repayment Date if AKA receives the Starting
Point Certificate more than five (5) Banking Days prior to the repayment date
which would apply without such adjustment, and otherwise (ii) the next upcoming
repayment date shall prevail and the then following repayment date shall be
adjusted to the Next Adjusted Repayment Date. “Adjusted Repayment Date” shall
mean the earliest of those days falling six (6) months or a multiple thereof
after the starting Point and after the day of receipt of the Starting Point
Certificate as determined in accordance with the preceding sentence. “Next
Adjusted Repayment Date” shall mean the day falling six (6) months after the
Adjusted Repayment Date.

 

(3) Advances made after the First Repayment Date shall be repaid by increasing
all and any repayment instalments becoming due after such disbursement by equal
amounts which in the aggregate correspond with the relevant disbursements.

 

Article 10 - Prepayment

 

(1) The Borrower may prepay all or any part of the Loan on any Repayment Date,
provided that all other sums then due and payable hereunder have been paid, and
provided that the Borrower shall have given to AKA not less than one month’s
prior written notice specifying the amount to be prepaid and the date of
prepayment; such notice shall be irrevocable and binding. If the Loan is subject
to fixed rate of interest (Article 6(5)) the Borrower shall indemnify AKA for
any damages or losses suffered or to be incurred in connection with such
prepayment; absent manifest error, AKA’s calculation of the amount of such
indemnification shall constitute prima facie evidence of the amount due here
under.

 

(2) Amounts prepaid hereunder may not be reborrowed and shall be applied against
the outstanding repayment instalments in the inverse order of their maturity.

 

Article 11 - Payments

 

(1) Payments to the Borrower under Loan Portion A (including the disbursement of
Advances) shall be remitted exclusively to an account of and specified by the
Exporter exclusively for the purposes of the Export Contract.

 

Payments to the Borrower under Loan Portion B shall be made (i) as
reimbursements to the Borrower if the HERMES-Premia as precalculated by AKA have
been remitted by the Borrower to AKA in advance or (ii) by a direct transfer to
HERMES if at the time when the HERMES-Premia become due all conditions precedent
for disbursement of Loan Portion B are fulfilled and the Borrower has not paid
the HERMES-Premia in advance.

 

(2) The Borrower’s payment obligations in connection with this Loan Agreement
shall be discharged only when and insofar as the respective amounts have been
credited without any deduction to account no. 400925001 with JP Morgan Chase
Bank, New York, N.Y.,

 

Cadmus

  Page 9    



--------------------------------------------------------------------------------

U.S.A. (AKA’s CHIPS User Id. 388102), or to any other account as specified by
AKA from time to time in US-Dollar not later than 10:00 a.m. local time. If any
such credit has been effected after such time the relative discharge shall be
deemed to have occurred on the next succeeding Banking Day.

 

(3) Payments to be made by the Borrower hereunder on a day which is not a
Banking Day may be effected on the next succeeding Banking Day.

 

(4) All payments required to be made by the Borrower hereunder shall be made
without set-off of any amounts attributed to claims the Borrower asserts against
AKA (“Borrower’s Claims”) against claims arising to the benefit of AKA from this
Loan Agreement, unless the Borrower’s Claims are (i) undisputed by AKA or
(ii) confirmed by a final and binding judgment by a competent court.

 

(5) If any amount received by AKA in respect of sums due from the Borrower
hereunder is less than the full amount due, AKA shall have the right to allocate
the amount received towards principal, interest and/or other sums owed hereunder
or as it considers appropriate or as prescribed by HERMES, and notwithstanding
any instructions of the Borrower to the contrary.

 

Article 12 — Change of Circumstances

 

a) If any change in law, interpretation or application thereof

 

  i. subjects AKA to any tax with respect to any amounts payable hereunder
(other than taxes imposed, assessed, levied or collected on the overall net
income of AKA), or changes the respective basis of taxation and/or

 

  ii modifies any reserve and/or special deposit requirements applicable to AKA
and/or

 

  iii. imposes on AKA any costs, expenses, liabilities and/or other condition in
connection with this Loan Agreement

 

b) and as a result of any of the foregoing

 

  i. the cost to AKA of granting, funding or maintaining the Loan is increased
and/or

 

  ii. the amount of principal, interest or any other amount payable to AKA or
the effective return to AKA hereunder is reduced and/or

 

  iii. AKA makes any payment or waives any interest or other return on or
calculated by reference to the gross amount of any sum receivable by it from the
Borrower hereunder,

 

c) then and in any such case:

 

  i. AKA shall notify the Borrower thereof and

 

  ii. upon AKA’s demand from time to time the Borrower as of the expiry of the
then current Interest Period shall pay any amount AKA determines to be necessary
to compensate AKA for such increased cost, reduction, payment or waived interest
or for any other negative impact on the effective return (AKA’s certificate
thereof being, in absence of manifest error, conclusive and binding).

 

Cadmus

  Page 10    



--------------------------------------------------------------------------------

Article 13 — Taxes, Levies, Fees, Costs and Indemnification

 

(1) All sums payable by the Borrower hereunder shall be paid in full and, except
to the extent permitted or required by any law or regulation, free and clear of
any deduction or withholding on account of tax or otherwise.

 

(2) If the Borrower is required by any law or regulation to make any such
deduction or with-holding, the Borrower shall, together with the relevant
payment, pay such additional amount as will ensure that AKA receives and is
entitled to retain, free and clear of any such deduction or withholding, the
full amount which it would have received if no such deduction or withholding had
been required.

 

(3) The Borrower undertakes - if necessary in co-operation with AKA - to duly
discharge any obligations it or AKA may have toward the authorities of the
Borrower’s country (whether by providing information and/or documents or by
making payments) in connection with this Loan Agreement; to the extent the
Borrower acts on behalf of AKA it shall at the end of each calendar year furnish
evidence to AKA of any payments made to that regard.

 

(4) Any taxes (to the extent accruing outside the Federal Republic of Germany),
levies, fees and costs (including lawyers’ fees and taxes arising thereon) in
connection with the preparation, execution, performance and/or the enforcement
of this Loan Agreement shall be borne by the Borrower.

 

(5) On any payments (other than repayment instalment) not being made by the
Borrower when due pursuant to the provisions of this Loan Agreement AKA, without
further notice, is entitled to demand a lump sum indemnification at a rate
exceeding by two percentage points (2.0%) the then current rate of interest to
be determined pursuant to Article 6.2 hereof, calculated from the due date until
receipt of payment according to Article 11 hereof. Notwithstanding the
Borrower’s right to prove that losses suffered by AKA due to the non-payment did
not accrue at all or are significantly lower than the lump sum indemnification
calculated hereunder, the lump sum indemnification shall be paid without delay
upon AKA’s first demand.

 

(6) If any sum due from the Borrower under any order or judgment given or made
in relation to this Loan Agreement has to be converted from US$ into another
currency for the purpose of (i) making or filing a claim or proof against the
Borrower, or (ii) obtaining or enforcing an order or judgment in any court or
other tribunal, the Borrower shall indemnify AKA from and against any loss
suffered or incurred as result of any discrepancy between (a) the rate of
exchange used for such purpose to convert such sum from US$ into the other
currency and (b) the rate or rates of exchange available to AKA at the time of
receipt of such sum.

 

(7) The HERMES-Permia shall be borne by the Borrower. The Borrower undertakes to
remit the HERMES-Premia to AKA if at the time when these premia become due the
Loan Portion B is not yet disbursable. If the preliminary or final HERMES-Premia
as calculated by HERMES exceeds the HERMES-Premia as pre-calculated by AKA, the
Borrower undertakes to pay the difference without delay on AKA’s first demand
directly to AKA for passing on to HERMES. If the final HERMES-Premia as
calculated by HERMES are less than Hermes-Premia as pre-calculated by AKA and
Loan Portion B has not yet been fully disbursed, Loan Portion B will be reduced
to such amount which equals the final costs as calculated by HERMES. If the
final HERMES-Premia as

 

Cadmus

  Page 11    



--------------------------------------------------------------------------------

calculated by HERMES are less than the HERMES-Premia as pre-calculated by AKA
and Loan Portion B has been disbursed to an amount exceeding the final
HERMES-Premia, the exceeding amount will be used to reduce the Borrower’s
obligations under this Loan Agreement on the nest succeeding repayment date or –
if there are no further repayment obligations of the Borrower – refund such
amount to the Borrower.

 

Article 14 — Confidentiality

 

AKA will keep this Loan Agreement and any information in connection herewith
confidential, except as required by applicable law or HERMES regulation or by
the Exporter or the Bank. The Federal Republic of Germany, the European Union or
HERMES may disclose reason able information concerning this Loan Agreement to
competent international organisations.

 

Article 15 — Event of Default

 

(1) Each important reason (“wichtiger Grund”), including but not limited to the
following events and circumstances, shall constitute an Event of Default:

 

  a) the Borrower fails to fulfill a payment obligation hereunder when due, or

 

  b) the Borrower fails to perform any other material obligation hereunder, or

 

  c) the Borrower or the Guarantor fails to pay after any applicable notice and
cure period any indebtedness exceeding the aggregate of USD 10 million or the
equivalent thereof in any other currency toward a third party when due, or

 

  d) the Borrower or the Guarantor or the Borrower’s country admits its
inability to effect payments, conversion or transfers, or

 

  e) a statement, confirmation, representation, warranty or information provided
in or in connection with this Loan Agreement or the Guarantee is or will become
materially incorrect, incomplete or contested, or

 

  f) HERMES suspends or revokes the HERMES-Cover with respect to this Loan
Agreement.

 

(2) If and when an Event of Default has occurred AKA may notify the Borrower
thereof and:

 

  (a) - provided that the circumstances relating to the relevant event of
default though capable to be remedied have not been remedied within 15 calendar
days after the dispatch of such notice by AKA to the Borrower’s agent of service
of process - declare the Loan, accrued interest and all other sums payable
thereunder to be, whereupon they shall become:

 

  i. immediately due and payable without further demand, notice or other legal
formality of any kind; or

 

  ii. payable immediately upon demand, which may be made by AKA at any time
thereafter; and/or,

 

  (b) suspend the disbursement of the Undrawn Balance, if any.

 

Cadmus

  Page 12    



--------------------------------------------------------------------------------

Article 16 — Representations, Warranties end Covenants

 

(1) The Borrower represents and warrants to AKA that:

 

  (a) it is a company duly incorporated and validly existing under the laws of
the jurisdiction of its incorporation, and has full power, authority and legal
right to own its assets and to carry on its business;

 

  (b) it has full power, authority and legal right, and all necessary corporate
action has been taken in order authorise the Borrower, to enter into and to
exercise its rights and perform its obligations under this Loan Agreement;

 

  (c) this Loan Agreement constitutes legal, valid and binding obligations of
the Borrower enforceable in accordance with its terms;

 

  (d) all authorisations required from any governmental or other authority of
the United States or any state or subdivision thereof (including, but not
limited to, any exchange control or transfer permit) or required to be obtained
by the Borrower from its shareholders or creditors or any other person for or in
connection with the execution, validity, performance and enforceability of this
Loan Agreement have been obtained and are in full force and effect;

 

  (e) neither the conclusion nor the performance of this Loan Agreement conflict
with the laws of the country of the Borrower’s incorporation;

 

  (f) no Event of Default has occurred and is continuing at the time hereof;

 

  (g) it is not in default under any law, regulation, judgment, order,
authorisation, agreement or obligation applicable to it or any of its assets,
the consequences of which default could have a material adverse effect on the
Borrower’s ability to perform its obligations under this Loan Agreement;

 

  (h) there is no litigation, arbitration or administrative proceeding taking
place or pending which could have a material adverse effect on the Borrowers
ability to perform its obligations under this Loan Agreement;

 

  (i) the conclusion and performance of this Loan Agreement are private and
commercial acts of the Borrower, and neither the Borrower nor any of its assets
is subject to or entitled to claim immunity or privilege from any set-off,
judgment, execution, attachment or other legal process.

 

(2) The Borrower’s representations and warranties according to para. (1) shall
be deemed to be repeated on any date of receipt of a Drawdown Certificate by
AKA.

 

(3) Until full and final discharge of its obligations under this Loan Agreement
the Borrower undertakes and covenants that its obligations under this Loan
Agreement will at all times rank at least pari passu in all respect with all its
other unsubordinated obligations, except those which in a winding-up of the
Borrower would be preferred solely by operation of law.

 

Cadmus

  Page 13    



--------------------------------------------------------------------------------

Article 17 – Financial Statements and Information

 

As long as any sum is or may become payable hereunder the Borrower shall

 

(a) immediately inform AKA upon request of its current financial position and
supply AKA, as soon as they are available, but in any event within 180 days
after the end of the financial year of the Guarantor, two copies of the
consolidated financial statements and profit-and-loss accounts of the Guarantor
and its subsidiaries (which includes the Borrower) and explanatory notes thereto
in respect of the financial year audited;

 

(b) immediately notify AKA and Deutsche Bank AG of any events which are or could
be of significance to AKA as lender in respect of this Loan Agreement or the
Guarantee; and

 

(c) immediately upon request inform AKA about the state of performance of the
Export Contract.

 

Article 18 - Assignability

 

(1) The Borrower may not assign or transfer any of its rights, benefits and
obligations under this Loan Agreement without AKA’s prior written consent.

 

(2) In case of indemnification of payment claims under this Loan Agreement, AKA
shall be entitled to assign its rights and payment claims, in whole or in part,
to HERMES without the Borrower’s consent. Any other assignments require approval
of the Borrower, such approval will not be unreasonably withheld.

 

Article 19 - Legal Independence

 

The Borrower’s rights and obligations under this Loan Agreement shall be
separate from and independent of its rights and obligations under the Export
Contract, and nothing in the Export Contract may provide the Borrower with a
defence or objection with respect to its obligations pursuant to the terms of
this Loan Agreement.

 

Article 20 - Notices

 

(1) Each notice, demand or other communication to be given or made hereunder or
under this Loan Agreement shall be in writing and delivered or sent to the
relevant party at its address or telex number or tax number set out below:

 

Borrower:   

Cadmus Journal Services, Inc.

1801 Bayberry Court

Suite 200

Richmond, Virginia 23226, USA

Phone: 804-287-5680

Fax: 804-287-5230

AKA:   

AKA Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse 1-7

60311 Fran (Main)

Germany

 

Cadmus

  Page 14    



--------------------------------------------------------------------------------

Cable address:   

Ausfuhrkredit

Telex:   

041 1778

Telefax:   

+ 49 69 29891-150

 

(2) Alterations to the business names, addresses, the authority to sign or to
specimen signatures shall be binding only as of receipt of a notice to that
regard by the other party of statements or documents advising such alteration in
accordance with the preceding paragraph.

 

(3) Each notice or other communication in connection with this Loan Agreement
shall be in English. Any other document required to be delivered pursuant to the
terms of this Loan Agreement shall be either in English or be accompanied by a
certified translation into English.

 

(4) Each notice made by AKA to the Borrower in connection with Article 15 hereof
shall be deemed to be received by Borrower within three (3) Banking Days after
having been received by the Borrower’s agent of service of process.

 

Article 21 — Severability / No Waiver / Waiver of Immunity

 

(1) The invalidity, illegality or unenforceability of any provision of this Loan
Agreement shall not affect the validity, illegality and enforceability of the
remaining provisions. The invalid, illegal or unenforceable provision shall be
deemed to be substituted by a provision consistent with the meaning and purpose
of this Loan Agreement.

 

(2) No failure to exercise nor any partial exercise of any rights of AKA in
connection with this Loan Agreement shall preclude their assertion in the
future.

 

(3) Should the Borrower be entitled to claim immunity for itself or its assets
in proceedings intended to result or resulting in a judgment, arbitration award,
preliminary injunction and/or attachment the Borrower hereby irrevocably and
unconditionally waives such immunity.

 

Article 22 — Agent of Service of Process

 

The Borrower irrevocably appoints Beiten Burkhardt Rechtsanwaltsgesellschaft
mbH, Bockenheimer Anlage 15, 60322 Frankfurt am Main, Germany, as its agent to
receive and acknowledge on its behalf service of any notice made by AKA in
connection with Article 15 hereof, and of any writ, summons, order, judgment or
other notice of legal process in the Federal Republic of Germany. If for any
reason the agent named above (or its successor) no longer serves as agent of the
Borrower for this purpose, the Borrower shall promptly appoint a successor agent
and notify AKA thereof. Until AKA receives such notification, it shall be
entitled to treat the agent named above (or its said successor) as the agent of
the Borrower for the purpose of this provision. The Borrower agrees that any
such legal process shall be sufficiently served on it if delivered to such agent
for service at its address for the time being in Germany whether or not such
agent gives notice thereof to the Borrower.

 

Cadmus

  Page 15    



--------------------------------------------------------------------------------

Article 23 — Law and Jurisdiction

 

(1) This Loan Agreement shall be governed by and construed in accordance with
the laws of the Federal Republic of Germany.

 

(2) Place of jurisdiction is Frankfurt (Main), Germany. Notwithstanding the
preceding sentence, the Borrower submits to the non-exclusive jurisdiction of
the courts of its domicile in any legal proceedings against it.

 

Article 24 – Number of Counterparts

 

Each party shall receive one signed original of this Loan Agreement.

 

15 September 2005   Frankfurt am Main, 22.9.2005 Cadmus Journal Services, Inc.  

AKA

Ausfuhrkredit-Gesellschaft mbH

By:  

/s/ Paul K. Suijk

--------------------------------------------------------------------------------

 

/s/ Ulrich Zimpel

--------------------------------------------------------------------------------

Name:  

Paul K. Suijk

    Title:  

Chief Financial Officer

           

/s/ Doris Icke

--------------------------------------------------------------------------------

 

Cadmus

  Page 16    



--------------------------------------------------------------------------------

Annex A

to the Loan Agreement

 

AKA

Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse1 - 7

60311 Frankfurt (Main)

 

Drawdown Certificate

 

Loan Agreement No. 8/0971/8200, entered into between Cadmus Journal Services,
Inc., and AKA Ausfuhrkredlt-Gesellschaft mbH on             

 

We hereby confirm to you that on              deliveries were made in the value
of US-Dollar                     

 

The amount still due at present under the Export Contract on the basis of the
above-mentioned deliveries represents 85% of these deliveries and, thus totals
US-Dollar                      This amount is to be disbursed to our account
with Deutsche Bank AG in                      as follows:

 

50% of the amount to be disbursed, totalling USD
                                        

not earlier than 30 days after delivery, i.e
                                                 

 

30% of the amount to be disbursed, totalling USD
                                        

not earlier than 60 days after delivery, i.e
                                                     

 

5% of the amount to be disbursed, totalling USD
                                             

not earlier than 75 days after delivery, i.e
                                                     

 

                                                                

 

--------------------------------------------------------------------------------

[legally binding signature(s) of the Exporter]

 

We hereby confirm that documents with an invoice value of US-Dollar and
appearing to refer to the above deliveries and to comply with the terms of a
Letter of Irrevocable Instructions for Disbursement of Payments (Lol) issued by
the Borrower on              in connection with the captioned Loan Agreement
were presented to us for transmit pursuant to such Lol.

 

 

                                                                

                                                                  [Bank]

--------------------------------------------------------------------------------

[legally binding signature(s) of the Bank]

--------------------------------------------------------------------------------

* delete if not applicable

 

Cadmus

  Page 17    



--------------------------------------------------------------------------------

Annex B

to the Loan Agreement

 

AKA

Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse 1 - 7

60311 Frankfurt (Main)

Germany

 

LEGAL OPINION

 

* Wording still needs to be finalized *

 

Re: Loan Agreement No. 8/0971/8200; entered into between Cadmus Journal
Services, Inc., and AKA Ausfuhrkredit-Gesellschaft mbH on                     
(the “Loan Agreement”) and Payment Guarantee of Cadmus Communications
Corporation

 

Dear Sirs,

 

I, [name], acting as Legal Counsel to your benefit, have examined a signed
original of the Loan Agreement and a signed original of the Payment Guarantee of
Cadmus Communications Corporation and such documents, agreements and
instruments, all verified for their effectiveness by me as far as necessary, and
such laws, rules, regulations, decisions, registers and the like as I have
considered necessary or appropriate for the purposes of this Legal Opinion.

 

The important ones, certified copies and certified English translations of which
are attached hereto, are:

 

(a) the constitutional documents of the Borrower, in particular:
                    

 

(b) resolution(s) of the Borrower’s board of directors dated             
authorising the contracting of the Agreements and the signing thereof by
                    

 

(c)                                                          

 

I assume the validity and enforceability of the Loan Agreement and the Payment
Guarantee under the laws of the Federal Republic of Germany and render this
Legal Opinion with respect to the laws of the United States of America (“this
Country”) only. Terms and definitions not defined herein shall have the meaning
as set forth in the Loan Agreement.

 

This being premised, I am of the opinion that:

 

1. the Borrower is a                      [legal form] duly organised and
validly existing under the laws of this Country with the capacity to sue and to
be sued in its own name and to own its assets and with full power and authority
to execute and to perform in full its obligation under the Loan Agreement.

 

Cadmus

  Page 18    



--------------------------------------------------------------------------------

2. The Loan Agreement has been duly executed and delivered for and on behalf of
the Borrower by                      and                                  who
have been duly authorized for such purposes by virtue of
                                                 

 

3. the Guarantor is a                      (legal form) duly organised and
validly existing under the laws of this Country with the capacity to sue and to
be sued in it own name and to own its assets and with full power and authority
to execute and to perform in full its obligations under the Guarantee.

 

4. The Guarantee has been duly executed and delivered for and on behalf of the
Guarantor by                      and                      who have been duly
authorised for such purposes by virtue of                     

 

5. The execution, delivery and performance of the Loan Agreement and the
Guarantee do not contravene, or result in any violation of, any provision of the
Borrower’s constitutional documents or of this Country’s constitution, any law,
regulation, order, decree or decision of any legislative body or any authority,
agency or court or public policy in this Country.

 

6. All requirements and actions necessary or advisable to ensure that (a) the
obligations of the Borrower under the Loan Agreement and the Guarantor under the
Guarantee are legally valid, binding, irrevocable and enforceable, and (b) the
Loan Agreement and the Guarantee are admissible in evidence in this Country, are
fulfilled or have been taken and are not subject to any restriction; in
particular all authorisations, approvals and consents (including any exchange
control, conversion and transfer permits) and any stamps, registration,
publication and recording from or with the competent authorities have been
obtained.

 

7. The Loan Agreement constitutes legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their terms.

 

8. The Guarantee constitutes legal, valid and binding obligations of the
Guarantor, enforceable against the Guarantor in accordance with their terms.

 

9. Neither the execution nor the performance of the Loan Agreement nor any
payments by the Borrower thereunder give rise to any tax or duty in this
Country. Should, however, any such tax or duty be imposed in the future, Article
12(b) of the Loan Agreement will be a valid, binding and enforceable obligation
of the Borrower.

 

10. There is no provision of the law of this Country, whether relating to
notarisation, public instruments, registration or otherwise, whereby an
unsecured creditor may, without the express consent of another creditor, obtain
priority in right of payment over such other creditor.

 

11. The submission by the Borrower and the Guarantor to the jurisdiction of
courts in the Federal Republic of Germany, and the appointment of Beiten
Burkhardt Rechtsanwaltsgesellschaft mbH, in Frankfurt (Main) as the Borrower’s
and the Guarantor’s agent for service of process are valid and binding and not
subject to any time limit.

 

Cadmus

  Page 19    



--------------------------------------------------------------------------------

12. Any judgement obtained in courts of the Federal Republic of Germany would be
recognised and enforced by the courts in this Country without re-examination of
the merits of the case and neither the Borrower nor the Guarantor is entitled to
claim any immunity from suit, attachment, judgement, enforcement or other legal
process in this Country either for itself or any of its assets or revenues.

 

13. The law of the Federal Republic of Germany would, irrespective of the place
of signature of the Loan Agreement and the Guarantee, be applied by any court in
this Country as the proper law should it have to give a ruling on any claim
under the Loan Agreement or the Guarantee.

 

14. You are not and will not be deemed to be resident, domiciled, carrying on
business or be subject to taxation in this Country by reason only of the
execution, performance or enforcement of the Loan Agreement or the Guarantee. It
is not necessary or advisable that you be licensed, qualified or otherwise
entitled to carry on business or that you appoint agents or representatives in
this Country.

 

15. Furthermore, the following legal implications or considerations are of
importance in connection with the Loan Agreement and/or the Guarantee:

 

________________________________________

 

 

This Legal Opinion is for your own benefit and the benefit of your successors
and assigns.

 

I am not aware that the current legal position is likely to change in the future
(through an alteration of the laws, change of jurisdiction or otherwise) in such
a way as to materially affect the statements in this Legal Opinion. Should this
occur, however, I (or my successor) will promptly supplement this Legal Opinion
with further information, documents and other material of relevance or
specifically requested by you. The same applies should you deem further
clarification, substantiation of or amendment to this Legal Opinion necessary or
appropriate.

 

                                         ,                                     

[place]

  [date]          

--------------------------------------------------------------------------------

[signature]

 

Cadmus

  Page 20    



--------------------------------------------------------------------------------

Annex C

to the Loan Agreement

 

AKA

Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse 1 - 7

60311 Frankfurt (Main)

 

Certificate

of effectiveness of the Export Contract

 

Loan Agreement No. 8/0971/8200, entered into between Cadmus Journal Services,
Inc., and AKA Ausfuhrkredlt-Gesellschaft mbH on                     

 

We hereby confirm to you that the Export Contract according to Annex I and
concluded on 22 June 2005 as amended subsequently became effective on
                    

 

                                             ,                        
                                                                      

 

--------------------------------------------------------------------------------

[legally binding signature(s) of the Exporter]

 

Cadmus

  Page 21    



--------------------------------------------------------------------------------

Annex D

to the Loan Agreement

 

AKA

Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse 1 - 7

60311 Frankfurt (Main)

 

Confirmation

 

We refer to the Loan Agreement No. 8/0971/8200 (the “Loan Agreement”), dated
                     and entered into between yourselves and Cadmus Journal
Services, Inc. (the “Borrower”).

 

We have been appointed by the Borrower and the Guarantor to act as its agent for
service of process for any notifications as specified in Article 15 of the Loan
Agreement and for any legal proceedings commenced against the Borrower in
connection with the Loan Agreement.

 

We hereby confirm that we have been irrevocably, unrestrictedly and validly
authorised and instructed by the Borrower to perform the functions of process
agent and that we have accepted such authorisation and instruction. This
authorisation and instruction is not subject to any time limit.

 

Our address is:   Beiten Burkhardt Rechtsanwaltsgesellschaft mbH    
Bockenheimer Anlage 15     60322 Frankfurt am Main

 

Should there be an alteration to the name or address of our company in the
future, we will notify you without delay. Until you have received or written
notification that we intend to cease to act as process agent you may rely on our
function assumed hereunder.

 

                                         ,                      [place]  
                        [date]

 

--------------------------------------------------------------------------------

[signature]    

 

Cadmus

  Page 22    



--------------------------------------------------------------------------------

Annex E

to the Loan Agreement

 

AKA

Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse 1 - 7

60311 Frankfurt (Main)

 

Starting Point Certificate

 

Loan Agreement No. 8/0971/8200, entered into between Cadmus Journal Services,
Inc., and AKA Ausfuhrkredit-Gesellschaft mbH on                     

 

We hereby confirm to you that                      [date] was established to be
the mean weighted delivery date.

 

                                           ,                        
                                                                    

 

--------------------------------------------------------------------------------

[legally binding signature(s) of the Exporter]

 

Cadmus

  Page 23    



--------------------------------------------------------------------------------

Annex F

 

Payment Guarantee

 

We are fully aware of Loan Agreement No. 8/0971/8200 dated                     
(“Loan Agreement”) by which AKA Ausfuhrkredit-Gesellschaft mbH, Frankfurt
(Main), (“AKA”) has made available to Cadmus Journal Services, Inc.,
(“Borrower”) a loan in the lawful currency of the United States of America not
exceeding

 

USD 10,070,099.40

 

(USD ten million seventy thousand ninety-nine 40/100)

 

Article 1

 

1.1 We hereby issue a separate, irrevocable, and unconditional guarantee for
payment (“Guarantee”) in favour of AKA and accordingly undertake to pay under
all circumstances, irrespective of any defences and objections, in Frankfurt
(Main) without delay on AKA’s first demand any amount against AKA’s statement
that the Borrower has not fulfilled it payment obligations in connection with
the Loan Agreement.

 

1.2 Our payment obligations under this Guarantee are in particular independent
of the legal validity and enforceability of the Loan Agreement, of the
exercising of rights in or out of court, of any demand for payment or of other
measures of AKA against the Borrower and/or third parties.

 

1.3 Our payment obligations under this Guarantee shall be discharged only when
and insofar as the relative amounts have been credited without any deduction to
account no. 400 925 001 with JP Morgan Chase Bank New York, or to any other
account advised by AKA at AKA’s free disposal in the lawful currency of the
United States of America.

 

Article 2

 

2.1 We confirm that we have taken all necessary action and undertake, should the
need arise, to ensure immediately that the amounts to be paid according to this
Guarantee can be transferred to AKA without restriction.

 

2.2 In case of indemnification of payment claims under this Loan Agreement, AKA
shall be entitled to assign its rights and payment claims, in whole or in part,
to HERMES without the Borrower’s consent. Any other assignments require approval
of the Borrower, such approval will not be unreasonably withheld.

 

2.3 No failure to exercise nor any partial exercise of any rights shall preclude
their assertion in future.

 

Cadmus

  Page 24    



--------------------------------------------------------------------------------

2.4 Statements in connection with this Guarantee shall be dispatched to the
following addresses:

 

to ourselves:    1801 Bayberry Court    Cable address:                         
Suite 200    Telex: 804-287-5680      Richmond, Virginia 23226,USA    Telefax:
804-287-5230 To AKA:    AKA Ausfuhrkredit-Gesellschaft mbH    Cable address:
Ausfuhrkredit      Grosse Gallusstrasse 1-7    Telex: 041 1778      60311
Frankfurt (Main)    Telefax: +49 69 29891-150      Federal Republic of Germany
    

 

2.5 We shall notify AKA without delay of all circumstances that might endanger
due performance under the Loan Agreement or under this Guarantee

 

2.6 As soon as possible, at the latest, however, within 180 days from the end of
each financial year, we shall furnish AKA with our audited annual financial
statements as well as profit and loss accounts and explanatory notes.

 

Article 3

 

3.1 This Guarantee is governed by and construed in accordance with the laws of
the Federal Republic of Germany.

 

3.2 Place of jurisdiction for AKA as well as for us is Frankfurt (Main), Federal
Republic of Germany. Furthermore we submit to the courts of our domicile in any
legal proceedings against us.

 

3.3 For any proceedings in German courts we irrevocably appoint Beiten Burkhardt
Rechtsanwaltsgesellschaft mbH, Frankfurt (Main), as our agent for service of
process.

 

3.4 All levies, fees and other costs accruing in connection with this Guarantee
(such as lawyers’ fees and taxes arising thereon), including the costs arising
in connection with any enforcement of this Guarantee, shall be borne by us.

 

3.5 The issuance of this Guarantee is a private and commercial act. To the
extent that we should claim immunity for ourselves or our assets in proceedings
leading to judgment, execution or temporary protection or to the extent that
such immunity is attributable to ourselves or our assets, we irrevocably agree
not to claim such immunity and hereby irrevocably waive such immunity.

 

3.6 Should any provision of this Guarantee be or become legally invalid, the
other provisions hereof shall remain in force. Any invalid provision shall be
deemed to be substituted by a provision consistent with the meaning and purpose
of this Guarantee.

 

                                             ,                      [place]  
                      [date]

 

--------------------------------------------------------------------------------

[Guarantor]    

 

Cadmus

  Page 25    



--------------------------------------------------------------------------------

AKA

Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse 1 - 7

60311 Frankfurt (Main)

 

Confirmation

 

We refer to the Loan Agreement No. 8/0971/8200 (the “Loan Agreement”), dated
                     and entered into between yourselves and Cadmus Journal
Services, Inc. (the “Borrower”).

 

We have been appointed by the Guarantor to act as its agent for service of
process for any notifications as specified in Article 15 of the Loan Agreement
and for any legal proceedings commenced against the Guarantor in connection with
the Loan Agreement.

 

We hereby confirm that we have been irrevocably, unrestrictedly and validly
authorised and instructed by the Guarantor to perform the functions of process
agent and that we have accepted such authoriztion and instruction. This
authorisation and instruction is not subject to any time limit.

 

Our address is:   Beiten Burkhardt Rechtsanwaltsgesellschaft mbH    
Bockenheimer Anlage 15     60322 Frankfurt am Main

 

Should there be an alteration to the name or address of our company in the
future, we will notify you without delay. Until you have received or written
notification that we intend to cease to act as process agent you may rely on our
function assumed hereunder.

 

                                               ,                      [place]  
                              [date]

 

--------------------------------------------------------------------------------

[signature]    

 

Cadmus

  Page 26    



--------------------------------------------------------------------------------

Annex G

to the Loan Agreement

 

AKA

Ausfuhrkredit-Gesellschaft mbH

Grosse Gallusstrasse 1 - 7

60311 Frankfurt (Main)

 

Certificate of Acknowledgment of Assignment

 

Loan Agreement No. 8/0971/8200, entered into between Cadmus Journal Services,
Inc., and AKA Ausfuhrkredit-Gesellschaft mbH on                     

 

We hereby confirm to you that we acknowledge the assignment of the rights of
Heidelberg USA, Inc., 1000 Gutenberg Drive NW, Kennesaw, GA 30144, to receive
direct payment out of this Loan Agreement to the Exporter.

 

                                      ,                        
                                                                

 

--------------------------------------------------------------------------------

[legally binding signature(s) of the Borrower]

 

Cadmus

  Page 27    



--------------------------------------------------------------------------------

Annex H

 

AKA Ausfuhrkredit Gesellschaft mbH

Grosse Gallusstrasse 1-7

 

60311 Frankfurt am Main/Germany

 

LETTER OF IRREVOCABLE INSTRUCTIONS FOR DISBURSEMENT OF PAYMENTS

 

Loan Agreement No. 8/0971/8200, dated                    

between Cadmus Journal Services, Inc. and AKA Ausfuhrkredit-Gesellschaft mbH

 

We refer to the captioned Loan Agreement (including its definitions) pursuant to
Sub-Article 4(1) of which Loan Portion A shall be disbursed against certificates
issued by the Exporter and confirmed by the Bank, in form and substance as per
Annex H thereto referring to deliveries effected and certain documents to be
presented in connection therewith.

 

This being premised we herewith irrevocably instruct the Bank, acting through
their local branch to issue any such confirmation on any such Drawdown
Certificate, if such branch has received from or on behalf of the Exporter the
following documents and has ascertained that such documents appear on their
face, to be in compliance with the following terms and the Uniform Customs and
Practice for Documentary Credits, ICC-Publication No. 500 (late presentation is
acceptable);

 

  1. Photocopy of Transport/Delivery Document

  2. Photocopy of Invoice

 

referring to the following supplies:

 

____________________________

 

Provided that documents in conformity with the terms and conditions of these
irrevocable instructions accompanied by the required Drawdown Certificate have
been presented to the local branch of the Bank, the same is herewith irrevocably
instructed to transmit the respective Drawdown Certificate, if duly completed,
with its duly completed confirmation thereon to you without delay and to
transmit, together with a photostat copy of such Drawdown Certificate, such
documents without delay per surface mail/courier to the following address:

 

____________________________

 

____________________________

 

____________________________

 

Finally, we herewith irrevocably authorize and instruct you as Lender under the
captioned Loan Agreement to disburse the amount, disbursement of which is
requested in any such duly completed Drawdown Request, to the Exporter or to its
order, pursuant to Article 4 of the captioned Loan Agreement, and to debit our
loan account with you accordingly.

 

Cadmus

  Page 28    



--------------------------------------------------------------------------------

The Handling Fee for checking the documents will be for the account of the
Borrower/Exporter1.

 

This letter shall be an integral part of the captioned Loan Agreement. Please
advise the Exporter that you have received this Irrevocable Instruction for
Disbursement of Payments.

 

____________________________ (place)                                 (date)

 

--------------------------------------------------------------------------------

(Legally binding signature of the Borrower)

--------------------------------------------------------------------------------

1 To be deleted as appropriate in accordance with the stipulations of the Export
Contract.

 

Cadmus

  Page 29    



--------------------------------------------------------------------------------

Annex I

 

AKA Ausfuhrkredit Gesellsehaft mbH

Grosse Gallusstrasse 1-7

 

60311 Frankfurt am Main/Germany

 

Export Contract

 

Loan Agreement No. 8/0971/8200, dated                    

between Cadmus Journal Services, Inc. and AKA Ausfuhrkredit-Gesellschaft mbh

 

The Export Contract consists of the following Sale Contract and Security
Agreement Numbers:

 

No. 846 104 200 5051 82 010 29; entered into on 22 June 2005

No. 876 104 200 5051 91 946 50; entered into on 22 June 2005

No. 856 104 200 5051 82 015 24; entered into on 22 June 2005

No. 843 104 200 5051 92 001 22; entered into on 22 June 2005

No. 842 104 200 5051 92 054 38; entered into on 22 June 2005

No. 857 104 200 5051 82 020 09; entered into on 22 June 2005

No. 843 104 200 5051 92 025 02; entered into on 22 June 2005

No. 853 104 200 5051 82 028 02; entered into on 22 June 2005

 

Cadmus

  Page 30    